Name: Council Regulation (EC) No 3291/94 of 19 December 1994 fixing, for 1995, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Portugal
 Type: Regulation
 Subject Matter: Europe;  fisheries;  environmental policy
 Date Published: nan

 30 . 12. 94 Official Journal of the European Communities No L 341 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3291/94 of 19 December 1994 fixing, for 1995 , certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Portugal THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 351 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 351 of the Act of Accession, it is for the Council to fix the fishing possibilities and the corresponding number of Community vessels which may fish in the waters referred to in that Article ; Whereas it is therefore necessary to establish principles and certain procedures at Community level so that each Member State can assure the management of the fishing activities of vessels flying its flag ; Whereas these possibilities are determined, with respect to pelagic species not subject to the system of total allo ­ wable catches (TAC) and quotas, other than highly migra ­ tory species, on the basis of the situation of the fishing activities of the Member States apart from Spain, in Portu ­ guese waters for the period prior to accession ; whereas there is a need to ensure stock conservation, taking account moreover of the limits placed on fishing by Portuguese vessels for similar species in waters of the Member States, apart from Spain, Whereas, for 1995, no fishing possibilities for species not subject to TACs and quotas are granted to Portugal in the waters of the Member States apart from Spain ; Whereas the specific conditions governing the fishing activities of vessels exploiting stocks of highly migratory species, for which catch possibilities are granted, should be laid down, whereas the limits concerning the zones and the periods of fishing of these vessels are laid down by Article 351 (2) (3) and (4) of the Act of Accession ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Regu ­ lation (EEC) No 2847/93 ('), as well as to the specific detailed rules drawn up in accordance with the second subparagraph of Article 351 (5) of the Act of Accession, HAS ADOPTED THIS REGULATION : Article 1 The number of vessels flying the flag of a Member State other than Spain and Portugal, authorized to fish in waters falling under the sovereignty or within the jurisdic ­ tion of Portugal, as provided for in Article 351 of the Act of Accession and the procedures for access, shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 January 1995. It shall apply until 31 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1994. For the Council The President J. BORCHERT ( ») OJ No L 261 , 20 . 10. 1993, p. 1 . No L 341 /2 Official Journal of the European Communities 30. 12. 94 ANNEX EC  PORTUGAL Species Quantity(tonnes) Zones (') Authorized fishing gear Total number of vessels (3) Period of fishing authorization Albacore tuna Unlimited X and CECAF Troll line 110 Between 2 June (Thunnus alalunga) (France) (2) and 28 July Tropical tuna Unlimited X (to the south of 36 °30'N) All except Unlimited Year round CECAF (to the south of 31 ° N gill-nets and to the north of 31 ° N to the west of 17 ° 30' W) Other tunas Unlimited IX All except Unlimited Year round gill-nets (*) Waters falling under the sovereignty or within the juridsdiction of Portugal. (2) Not exceeding 26 m tn length between perpendiculars. (3) Authorized to carry out fishing activities simultaneously.